Citation Nr: 1538055	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-43 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Newington, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a hearing was held before a Decision Review Officer and in July 2015, a videoconference hearing was held before the undersigned; transcripts of both hearings are in the record.

Although the RO reopened the Veteran's claim of service connection for colon cancer by deciding the issue on the merits in a June 2014 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed March 2011 rating decision denied the Veteran service connection for colon cancer based essentially on a finding that such disability was not shown to be related to his service or to herbicides therein.

2.  Evidence received since the March 2011 rating decision tends to show that the Veteran's colon cancer may be related to service or to herbicides therein; relates to an unestablished fact necessary to substantiate the claim of service connection for colon cancer; and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran's colon cancer is due to exposure to herbicides in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for colon cancer may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).   

2.  On de novo review, service connection for colon cancer is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot by the grant of the benefit sought.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A March 2011 rating decision denied the Veteran's original claim of service connection for colon cancer based essentially on findings that his colon cancer was not incurred in or caused by service or exposure to herbicides therein.  He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the March 2011 rating decision included service treatment records (STRs) and VA treatment records.   

Evidence received since the March 2011 rating decision includes additional VA treatment records, a November 2013 medical opinion from the Veteran's VA treating oncologist who opined that the Veteran's colon cancer is more likely due to exposure to herbicides in service, and a May 2014 VA medical opinion from a non-treating physician who opined that the Veteran's colon cancer is less likely due to service or exposure to herbicides therein.

The Board finds that the evidence received since the March 2011 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection and provides a link between the Veteran's colon cancer and service.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for colon cancer may be reopened.

The analysis turns to de novo review of the claim.  Given the favorable determination, the Board finds that the Veteran is not prejudiced by the Board so proceeding (i.e., without returning the claim to the AOJ for initial de novo review).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e).  Although the Veteran served in Vietnam, colon cancer is not listed in 38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

According to VA treatment records, the Veteran was diagnosed with colon cancer in November 2009 and is currently undergoing chemotherapy treatments.

In November 2013 correspondence, the Veteran's VA treating oncologist outlined the Veteran's diagnosis of, and subsequent treatment for, colon cancer.  She opined that, while there is no direct and solid scientific evidence showing a causal relationship between Agent Orange and colorectal cancer, exposure to Agent Orange in service more likely than not caused his colon cancer.  She based this conclusion on the fact that the Veteran has no hereditary colorectal cancer syndrome, no family history of sporadic colorectal cancer or adenomatous polyps, no personal history of inflammatory bowel disease, and no prior history of abdominal radiation; she acknowledged, however, that his ethnicity and gender may put him at a higher risk for colon cancer.  

In May 2014, a VA medical opinion was obtained.  The opinion provider noted that the Veteran had a history of hypertension and hyperlipidemia and was first diagnosed with colon cancer in November 2009 after a series of testing.  The opinion provider outlined a number of known risk factors but stated that the majority of colorectal cancers occur on a sporadic basis with no clearly identifiable risk factors.  He further noted that the Institute of Medicine committee determined that there was inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and colon cancer.  Noting that colon cancer is not included in the list of presumptive diseases and that there is no reliable exposure data to determine the "magnitude" of his exposure to Agent Orange in service, the opinion provider opined that the Veteran's colon cancer is less likely caused by or a result of exposure to herbicides in Vietnam.

During his July 2015 videoconference hearing, the Veteran challenged the May 2014 VA opinion provider's conclusion based on the fact that the opinion provider did not examine him and did not review his entire record.   The Veteran also reported that he may have been exposed to herbicides through contaminated water and food.

Upon longitudinal review of the record, the Board finds the November 2013 opinion to be the most probative evidence of record as it was provided by the Veteran's VA treating oncologist who is familiar with the Veteran's medical history and who specializes in the treatment of cancer.  Additionally, the Veteran's oncologist identified the most likely risk factors for colon cancer and ultimately concluded that the Veteran did not have any of the identified risk factors (other than his ethnicity and gender generally).  After assessing the Veteran's family history and his own medical history, she ultimately concluded that his exposure to herbicides in service was the most likely cause of his colon cancer.  While the May 2014 VA opinion provider acknowledged the risk factors for colorectal cancer, he did not address whether the Veteran had any of those risk factors.  Further, the VA opinion provider ultimately based his opinion on the fact that studies have concluded there is insufficient or inadequate evidence (in other words, inconclusive evidence) to determine whether there is an association between exposure to dioxins and colon cancer, not that there is no association between the two.  Accordingly, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for colon cancer is warranted on de novo review.


ORDER

The appeal to reopen a claim of service connection for colon cancer is granted, and service connection for colon cancer is granted on de novo review.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


